United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3773
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Jorge Beltran-Estrada

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 16, 2020
                             Filed: March 12, 2021
                                  [Published]
                                 ____________

Before COLLOTON, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       In 2013, after pleading guilty to one count of possession with intent to
distribute 50 grams or more of methamphetamine, 21 U.S.C. § 841(a)(1),
(b)(1)(A)(viii), Jorge Beltran-Estrada was sentenced to 235 months’ imprisonment.
This sentence was at the bottom of the range indicated by the Sentencing Guidelines
in effect in 2013. In 2014, the United States Sentencing Commission “approved
Amendment 782, which retroactively reduced most base offense levels in the drug
quantity tables by two levels.” United States v. Lewis, 827 F.3d 787, 789 (8th Cir.
2016). Beltran-Estrada moved under 18 U.S.C. § 3582(c)(2) for a reduction in his
sentence, citing both Amendment 782 and his good conduct while incarcerated. In
response, the United States Probation Office filed a memorandum in which it
calculated Beltran-Estrada’s new Guidelines range as 188 to 210 months,1 listed eight
alleged conduct violations Beltran-Estrada incurred while in custody, and recomm-
ended a reduced sentence of 199 months’ imprisonment.

      The district court2 granted Beltran-Estrada’s motion and reduced his term of
imprisonment from 235 months to 199 months. Beltran-Estrada filed a motion for
reconsideration, requesting a further reduction to 188 months and an evidentiary
hearing to address the alleged conduct violations. The court denied his motion for
reconsideration, and this appeal followed.

      Beltran-Estrada contends that the district court denied him the opportunity to
be heard during resentencing, violating his right to procedural due process. Though
we generally review a district court’s decision to modify a sentence under
§ 3582(c)(2) for an abuse of discretion, we review constitutional and statutory
challenges de novo. See United States v. Johnson, 703 F.3d 464, 466-67 (8th Cir.
2013).




      1
        The Probation Office based this calculation on Beltran-Estrada’s criminal
history category of II and total offense level of 35. We note, however, that the
Guidelines range for someone with this criminal history category and total offense
level is 188 to 235 months.
      2
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                         -2-
       “There is no constitutionally protected liberty interest in a discretionary
sentence reduction, so the Due Process Clause does not afford procedural protections
to those who seek one.” United States v. Alaniz, 961 F.3d 998, 999 (8th Cir. 2020)
(per curiam) (cleaned up). Even so, a defendant requesting a reduction does have
“the basic right to be apprised of information on which the court will rest its
decision.” United States v. Foster, 575 F.3d 861, 863 (8th Cir. 2009). In this case,
Beltran-Estrada was apprised of the information on which the district court rested its
decision. He does not dispute that he was informed of and had access to the
Probation Office’s memorandum, which formed a primary basis for the court’s
sentence. He also had the opportunity to provide mitigating evidence and to rebut the
allegations prior to the court’s order reducing his sentence. The district court did not
violate Beltran-Estrada’s rights as recognized in United States v. Foster.

       Beltran-Estrada also argues that § 6A1.3 of the Guidelines required the district
court to provide him with “an adequate opportunity to present information to the
court regarding” “any factor important to the sentencing determination [that] is
reasonably in dispute.” USSG § 6A1.3(a). Even if we assume that § 6A1.3 applies
to § 3582(c)(2) proceedings, see United States v. Neal, 611 F.3d 399, 402 (7th Cir.
2010) (applying § 6A1.3(a) to § 3582 proceedings); United States v. Ramirez, 807 F.
App’x 591, 592 (8th Cir. 2020) (per curiam) (same); but see United States v.
Mercado-Moreno, 869 F.3d 942, 956 (9th Cir. 2017) (declining to extend § 6A1.3 to
§ 3582 proceedings), nothing in the Guidelines requires that the “opportunity to
present information” take the form of the type of hearing Beltran-Estrada requested.
See USSG § 6A1.3(a). To the extent Beltran-Estrada’s rights were implicated by the
district court’s decision to reduce his sentence, the court provided him with adequate
notice and an opportunity to be heard.

      Beltran-Estrada further argues that the district court provided an inadequate
explanation for its reduced sentence, rendering that sentence procedurally
unreasonable. See United States v. Burrell, 622 F.3d 961, 964 (2010) (reviewing a

                                          -3-
sentence reduction for abuse of discretion). In granting a motion for sentence
reduction, a district court must offer “some explanation in the record of [its]
reasoning.” Id. at 964-65. But assuming the court provides this explanation, it “need
not give lengthy explanations of the § 3553(a) factors or categorically rehearse the
relevant factors in a § 3582 proceeding.” Id. at 964 (cleaned up).

       In selecting its sentence, the district court here specifically referenced Beltran-
Estrada’s alleged conduct violations while in custody, and in denying the motion to
reconsider, it adopted the government’s reasons why a 199-month sentence was
warranted. Cf. id. (suggesting that a district court’s statement that it was adopting
one of the party’s arguments would suffice as an explanation). The court’s
explanation of its reasoning was brief, but it provided enough information to “allow
us to discern how [it] exercised its discretion.” Burrell, 622 F.3d at 964; see also
Alaniz, 961 F.3d at 1000 (“What matters for us is having enough information for
meaningful appellate review.”). While the district court “could have said more,”
Alaniz, 961 F.3d at 1000, we discern no abuse of discretion.

      We affirm.
                        ______________________________




                                           -4-